498 F.2d 1397
8 Fair Empl. Prac. Cas. (BNA) 319, 8 Empl. Prac. Dec. P 9596NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ray E. Roberts, Appellantv.Hermitage Cotton Mills, Appellee.
73-1600.
United States Court of Appeals, Fourth Circuit.
June 19, 1974.

Before HAYNSWORTH, Chief Circuit Judge, and WINTER and CRAVEN, Circuit Judges.

PER CURIAM

1
Appellant Roberts, a member of the Worldwide Church of God, sought and obtained employment with Hermitage Mills without revealing his religious disability to work Friday nights and Saturdays.  The district judge found that Roberts' inability to work interfered with Hermitage's established six-day work week operation and constituted an "undue hardship" within the meaning of the statute.  42 U.S.C. 2000e(j) as amended (1972).


2
These findings are not clearly erroneous.


3
Affirmed.